The complaint alleges, and the court finds, that one May Webb, as the widow and sole heir at law of Birt Webb, sold certain property inherited by her from the estate of her husband to defendant for the sum of four hundred and fifty dollars, of which amount one hundred dollars was paid to the said May Webb, and the remainder was by defendant agreed to be paid to the plaintiff, who was then a creditor of the estate of Birt Webb. Judgment went for plaintiff, and defendant appeals from the judgment.
No time for the performance being specified, the money was payable immediately. (Civ. Code, sec. 1657) The contract as to the excess above one hundred dollars was made expressly for the benefit of the plaintiff, and is enforceable by him. (Civ. Code, sec. 1559) It is immaterial whether he executed or established by proof his release of the estate on account of previous indebtedness. Such release was not a subject of the contract, nor was the payment to plaintiff dependent thereon. The statute of frauds was not involved.
Judgment ordered affirmed.
Gray, P. J., and Smith, J., concurred. *Page 241